Exhibit 32.2 Certification Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Aim Exploration Inc., (the “ Company ” ) on Form 10-Q for the quarter ended February 29, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “ Report ” ), I, Gregorio Formoso, Chief Financial Officer of the Company certify, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Gregorio Formoso Gregorio Formoso Chief Financial Officer, Principal Accounting Officer April 21, 2016
